Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Aug. 11, 2022.  These drawings are accepted.
Specifications
The amendments to the specification were received on Aug. 11, 2022.  These amendments are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 18, 19, 20, 22, 23, 24, 25, 27, 28, 29, 30, 31 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen (8,474,549) in view of Applicants Admitted Prior Art (aka AAPA) (see Applicants FIG. 1 labeled “Prior Art” accompanied by pages 1, 2 of the specification).
Interpretative note 1. The use of ‘or’ in claim 1, lines 9 & 12 requires that subsequent limitations be interpreted as optional. In other words, only one of the lifting tool alternatives recited in lines 6-15 must be shown in the cited prior art.
Interpretative note 2. Crane is defined as “an often horizontal projection swinging about a vertical axis: such as a: a machine for raising, shifting, and lowering heavy weights by means of a projecting swinging arm or with the hoisting apparatus supported on an overhead track.” (https://www.merriam-webster.com/dictionary/crane). FIG. 1 of Piipponen discloses a boom 3 which is a crane insomuch as the structure is a horizontal projection that swings.
With respect to claim 16, 18, 24, 25, 27, 28, 29, 30 & 31, Piipponen discloses a yoke for a pipe handling crane, the yoke comprising:
a magazine comprising a plurality of storage slots provided by a first elongate element 19, 24a and a second elongate element 19, 24b, arranged vertically (FIGS. 2 & 5), for tubular pipes; and
a pipe lifting unit comprising a lifting tool 31, a lifting tool being configured to supply one pipe to and retrieve one pipe from a magazine, a lifting tool comprising,

OR
a tong 36, 37 which is configured to engage an outer surface of a pipe 9a (FIGS. 5, 6) and to lift a tubular pipe to a storage slot of a magazine, 
OR

Piipponen discloses a yoke attached to a boom 3, e.g. crane, and does not disclose a yoke connected to a pipe handling crane so as to move relative to a pipe deck on a drilling rig. AAPA discloses that:
[0003] In such drilling operations, which can include offshore or onshore operations, the pipe elements are commonly transported between a storage area (for example, a pipe deck) to a pipe handling machine on a drill floor by the use of a crane. This transport may be done both ways: from the storage to the drill floor during construction of a tubular string (such as for drilling or tripping in), and from the drill floor to the storage during retrieval of the string from the wellbore (such as tripping out a drill string). 
[0004] Such operations involving transport of individual tubular elements or a bundle of tubular elements will usually have stringent health and safety requirements as there will often be the need for personnel to work on, for example, the pipe deck and the drill floor, at the same time as tubulars are being moved. 
	
    PNG
    media_image1.png
    379
    351
    media_image1.png
    Greyscale

In other words, AAPA discloses a yoke that supports a tubular bundle attached to a crane that moves pipe between a pipe deck and a drilling rig. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sewell to include a pipe handling crane to move relative to a pipe deck on a drilling rig, as taught by AAPA, to support movement of tubulars between positions remote from a drill deck and a drill deck where tubulars are used in a down-hole application.
With respect to claims 19, 20, 22, 23 & 32, Piipponen discloses a yoke for a pipe handling crane, a yoke comprising:
a plurality of storage slots are provided by a first elongate element 19, 24a and a second elongate element 19, 24b, arranged vertically (FIGS. 2 & 5),
first and second elongate elements both comprise a plurality of support slots,
support slot configured to support one of a tubular pipe 9 (FIG. 5), 
one support slot a first elongate element and one support slot of a second elongate element together provides a pair of support slots which makes up one storage slot, and 
wherein first and second elongate element respectively comprise actuators 29, 29.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen in view of AAPA and further in view of Grazia (US 4,955,783).
Piipponen does not disclose a vertically movable member that is a belt. Grazia discloses-
a magazine comprising a plurality of storage slots (indicated generally as pairs of belt-supported segments 69, 71 in FIG. 5g); 
a lifting unit 49b configured to supply to and retrieve from a magazine;
a first elongate element 71 comprises a vertically movable belt 81, 81 (FIGS. 1, 5g) which comprises a plurality of support surfaces 69, 69 arranged thereon, and
a second elongate element 82, 82 (FIGS. 1, 5g) comprises a vertically movable belt which comprises a plurality of support surfaces 69, 69 arranged thereon. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vertically moveable member of Piipponen to include a vertically movable member that is a belt, as taught by Grazia, thereby increasing accuracy in the quantity of articles placed on each respective support surface.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 31 would also be allowable if amended to include claim 17 and any intervening claim. 
Response to Arguments
To the extent that Applicant's arguments filed August 11, 2022 apply to the amended claims they have been fully considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652